UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7227



JIMMY DALE HUDSON,

                                            Petitioner - Appellant,

          versus


ATTORNEY GENERAL OF NORTH CAROLINA;       NORTH
CAROLINA DEPARTMENT OF CORRECTIONS,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CA-98-948)


Submitted:   December 16, 1999         Decided:     December 29, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Dale Hudson, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Dale Hudson seeks to appeal the district court’s order

dismissing as untimely his motion filed under 28 U.S.C.A. § 2255

(West Supp. 1999).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.    Accordingly, we deny Hudson’s

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See Hudson v. Attorney Gen.,

No. CA-98-948 (M.D.N.C. Aug. 4, 1999).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                2